Pee, Cueiam :
There is no essential difference in the facts of these two cases.’ They present the single question whether transportation from one point to another point in the same state is inter-state commerce, for the reason that in the course of such transportation the property in question passes the boundaries of the state. The same point was before us last year in a proceeding between the same parties, and we determined it in favor of the commonwealth. We adhere to the same ruling now, which will enable the cases to be reviewed by the Supreme Court of the United States, and our decision corrected if erroneous.
The judgment in each case is affirmed.